IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 30 WAP 2019
                                                  :
                      Appellant                   :   Appeal from the Order of the Court
                                                  :   of Common Pleas of Erie County,
                                                  :   entered August 6, 2018 at No. CP-
               v.                                 :   25-CR-0001775-2017.
                                                  :
                                                  :
 DUANE OVERTON,                                   :
                                                  :
                      Appellee                    :


                                          ORDER


PER CURIAM
       AND NOW, this 21st day of October, 2020, the order of the court of common pleas

finding appellee is not subject to any additional sexual offender reporting requirements is

REVERSED.       See Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020) (holding

Subchapter I of Sex Offender Registration and Notification Act, 42 Pa.C.S. §§9799.51-

9799.76, does not constitute criminal punishment and therefore does not violate

constitutional prohibition against ex post facto laws).